Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 08/04/2020.
Claims 1-30 are currently pending.
Claims 1-20 are rejected.
Claims 21-30 are allowable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11are rejected under 35 U.S.C. 103 as being unpatentable over YAN Zhou et al (US 20140071891 A1) in view of Hyoungju Ji et al (US 20200313835 A1).
For Claim 1, Zhou discloses a method of wireless communication at a first scheduling entity (Zhou teaches, in FIG. 4, wireless communication system comprising a macro cell access node), comprising: 
communicating with a set of one or more scheduled entities utilizing a first physical cell identifier (PCI) (Zhou teaches, in ¶ 0047, lines 8-10, that eNB may send the PSS, SSS, PBCH, in a broadcast manner to all UEs. Zhou teaches, in FIG. 8, the Mobile Entity 830 communicating with cell #1 utilizing the PSC cell ID for cell #1 810); and
 changing from the first PCI to a second PCI to communicate with the set of one or more scheduled entities  (Zhou teaches, in ¶ 0065, lines 18-20, that  the cell 610 may change its PSC 
 wherein the first PCI corresponds to a first primary synchronization signal (PSS) waveform (Zhou teaches, in ¶ 0045, lines 19-22, that an eNB may send a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) for each cell in the eNB...The synchronization signals may be used by UEs for cell detection and acquisition). 
Zhou fails to expressly teach that the second primary synchronization signal (PSS) waveform is different than the first PSS waveform.
However, Ji in analogous art teaches precoding, by the WTRU, the plurality of SRSs using first precoding information (Ji teaches, in ¶ 0096, lines 6-8, that the first synchronization signal is transmitted using the first waveform, and the second synchronization signal is transmitted using the second waveform). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the PSC collision-detection system of Zhou with the different waveforms taught in Ji. The motivation is to provide the UE with enhanced ability at detecting the correct PCI. 
For Claim 11, please refer to the rejection of Claim 1 above.


Claim 2-3, 6, 12-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over YAN Zhou et al (US 20140071891 A1) in view of Hyoungju Ji et al (US 20200313835 A1) as applied to claim 1 or 11 above, and further in view of Lifeng Han (WO2016045337 A1).
For Claims 2, 12, Zhou discloses a method, further comprising: detecting a collision between the first PSS waveform and a third PSS waveform transmitted by a second scheduling entity PSC collision may be detected if the cell 610 finds that the cell 620 uses the same PSC after receiving the sent message).
Zhou and Ji fails to expressly teach selecting the second PCI to avoid colliding with the third PSS waveform.
However, Han in analogous art teaches selecting the second PCI to avoid colliding with the third PSS waveform (Han teaches, in Page 6, 2nd paragraph, that if the physical cell identifier conflicts, the mobile access network node needs to select an appropriate physical cell identifier to modify the physical cell identifier, thereby avoiding the physical cell [collision]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the PSC collision-detection system of Zhou and Ji with the PCI selection taught in Han. The motivation is to provide avoid the service interruptions that result from PCI collision. 
For Claims 3, 13, Zhou and Ji disclose all of the claimed subject matter with the exception of wherein a first coverage area of the first scheduling entity and a second coverage area of the second scheduling entity at least partially overlap.
However, Han in analogous art teaches wherein a first coverage area of the first scheduling entity and a second coverage area of the second scheduling entity at least partially overlap (Han teaches, in Page 3, last paragraph, one physical cell identifier is selected in the intersection of the available physical cell identifier lists corresponding to the plurality of geographic regions). 

For Claims 5, 15, Zhou discloses that the first PCI and the third PCI are identical (Zhou teaches, in ¶ 0065, lines 15-17, that PSC collision may be detected if the cell 610 finds that the cell 620 uses the same PSC after receiving the sent message).
Zhou and Ji fails to expressly teach that the collision between the first PCI and the third PCI produces the collision between the first PSS waveform and the third PSS waveform.
However, Han in analogous art teaches that the collision between the first PCI and the third PCI produces the collision between the first PSS waveform and the third PSS waveform (Han teaches, in Page 6, 2nd paragraph, that if the physical cell identifier conflicts, the mobile access network node needs to select an appropriate physical cell identifier to modify the physical cell identifier, thereby avoiding the physical cell [collision]).
 Han further teaches in Page 5, 3rd paragraph, that the mobile access network node obtains a list of available physical cell identifiers from the fixed access network node, and allocates a physical cell identifier to the cell under the jurisdiction according to the available physical cell identifier list, so that the mobile access network node can be realized in the ultra-dense network. Thus Examiner believes that the identifier list contains a third PCI.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the PSC collision-detection system of Zhou and Ji with the PCI selection taught in Han. The motivation is to provide avoid the service interruptions that result from PCI collision. 

For Claims 6, 16, Zhou and Ji disclose all of the claimed subject matter with the exception of transmitting a message comprising a PCI change notification to a centralized network node upon changing to the second PCI, wherein the PCI change notification comprises the second PCI.
However, Han in analogous art teaches transmitting a message comprising a PCI change notification to a centralized network node upon changing to the second PCI, wherein the PCI change notification comprises the second PCI (Han teaches, in Page 15, step 905, that the mobile access network node notifies the fixed access network node of the new physical cell identifier. In this embodiment, the new frequency is notified to the fixed access network node). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the PSC collision-detection system of Zhou and Ji with the PCI notification taught in Han. The motivation is to provide the access network node with the updated cell identifier. 



Claim 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over YAN Zhou et al (US 20140071891 A1) in view of Hyoungju Ji et al (US 20200313835 A1) & Lifeng Han (WO2016045337A1) as applied to claim 2 or 12 above, and further in view of Junyi Li et al (US 20160105860 A1).
For Claims 4, 14, Zhou, Ji and Han disclose all of the claimed subject matter with the exception of wherein the first PSS waveform and the third PSS waveform are identical.
However, Li in analogous art teaches that the first PSS waveform and the third PSS waveform are identical (Li teaches, in ¶ 0130, lines 1-5, that the UE 115 may receive a second synchronization signal from a second cell on a common synchronization channel of the second the first and second synchronization signals use the same waveform). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the PSC collision-detection system of Zhou, Ji and Han with the same waveform taught in Li. The motivation is to provide an IoT device a channel structure which compensates for IoT design considerations [Li: ¶ 0041, lines 2-4]. 



Claims 8-9, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over YAN Zhou et al (US 20140071891 A1) in view of Hyoungju Ji et al (US 20200313835 A1) as applied to claim 1 or 11 above, and further in view of Shunichi Murasawa et al (US 20120009957 A1).
For Claims 8, 18, Zhou and Ji disclose all of the claimed subject matter with the exception of receiving a PCI change indication comprising the second PCI from a centralized network node.
However, Murasawa in analogous art teaches receiving a PCI change indication comprising the second PCI from a centralized network node (Murasawa teaches, in ¶ 0076, lines 12-14, that the eNB 100 that has received the PCI change instruction or request determines a change value of the PCI of the cell). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the PSC collision-detection system of Zhou and Ji with the change notification taught in Murasawa. The motivation is to allow the UE to detect the presence of another cell that neighbors the cell in which the UE is currently positioned [Murasawa: ¶ 0055, lines 7-10]. 
For Claims 9, 19, Zhou and Ji disclose all of the claimed subject matter with the exception of transmitting a PCI change request to the centralized network node, requesting the second PCI.
However, Murasawa in analogous art teaches transmitting a PCI change request to the centralized network node, requesting the second PCI (Murasawa teaches, in ¶ 0076, lines 26-27, that the PCI change instruction or request (specifically, an "X2 eNB Configuration Update Request (PCI=100 (a)" message illustrated in FIG. 5) is sent to the eNB 100a that contains the cell 150 (PCI=100). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the PSC collision-detection system of Zhou and Ji with the change notification taught in Murasawa. The motivation is to allow the UE to detect the presence of another cell that neighbors the cell in which the UE is currently positioned [Murasawa: ¶ 0055, lines 7-10]. 



Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over YAN Zhou et al (US 20140071891 A1) in view of Hyoungju Ji et al (US 20200313835 A1) & Lafeng Han (WO2016045337A1) as applied to claim 6 or 16 above, and further in view of Thomas Theimer et al (WO 2019245547 A1).
For Claims 7, 17, Zhou, Ji and Han disclose all of the claimed subject matter with the exception that the first scheduling entity comprises a first integrated-access-backhaul (IAB) node distributed unit and the centralized network node comprises an IAB donor node central unit.
However, Theimer in analogous art teaches that the first scheduling entity comprises a first integrated-access-backhaul (IAB) node distributed unit and the centralized network node Fig. 4, an IAB Donor Node and a plurality of IAB Nodes). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the PSC collision-detection system of Zhou, Ji and Han with the IAB Donor Node taught in Theimer. The motivation is for the IAB nodes to handover to different donors IAB nodes when the wireless signal strength or connection quality on the current node deteriorates [Theimer: ¶ 0003, lines 2-3]. 



Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over YAN Zhou et al (US 20140071891 A1) in view of Hyoungju Ji et al (US 20200313835 A1) & Shunichi Murasawa et al (US 20120009957 A1) as applied to claim 8 or 18 above, and further in view of Thomas Theimer et al (WO 2019245547 A1).
For Claims 10, 20, Zhou, Ji and Murasawa disclose all of the claimed subject matter with the exception that the first scheduling entity comprises a first integrated-access-backhaul (IAB) node and the centralized network node comprises an IAB donor node central unit.
However, Theimer in analogous art teaches that the first scheduling entity comprises a first integrated-access-backhaul (IAB) node and the centralized network node comprises an IAB donor node central unit (Theimer teaches, in Fig. 4, an IAB Donor Node and a plurality of IAB Nodes). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the PSC collision-detection system of Zhou, Ji and Murasawa with the IAB Donor . 

Allowable Subject Matter
Claims 21-30 allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moe (US 20090047956 A1) pertains to a method whereby a detecting node determines that a first cell identifier associated with a first conflicting cell is the same as a second cell identifier associated with a second conflicting cell. One of the first and second conflicting cells is selected to change its cell identifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419